United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3734
                                     ___________

                                     *
International Brotherhood of         *
Electrical Workers, Local 288,       *
                                     *
              Appellee,              *
                                     * Appeal from the United States
       v.                            * District Court for the Northern
                                     * District of Iowa
CCT Corporation d/b/a                *
Black Hawk Electrical Company and    *    [UNPUBLISHED]
All County Electric Company,         *
                                     *
              Appellants.            *
                                     *
                                 _________

                               Submitted: April 22, 1999
                                 Filed: May 28, 1999
                                     __________

Before BEAM, HANSEN, Circuit Judges, and MOODY, District Judge.1

                                      __________

PER CURIAM.

       After carefully reviewing the record, the Court finds that the appeal in the above-
styled case should be stayed pending the outcome of an appeal to the National Labor

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
Relations Board ("NLRB") by CCT Corporation d/b/a Black Hawk Electrical Company
("CCT Corporations") and All County Electric Company. Therefore, we retain
jurisdiction and remand with instructions that the District Court stay all proceedings in
this matter and file a status report with this panel within ninety days of the date of this
Order as to the disposition, if any, by the NLRB of CCT Corporation's and All County
Electric Company's pending appeal.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-